DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 41-42, 44, 46-47, 52-54, 55 and 96-97 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2016/071394 to Claessens et al.
Claessens discloses in figures 41-42, a cable sealing device comprising: 
A cable seal (36) defining a cable pass through location (44) for passing a cable through a thickness of the cable seal, the cable seal including lips (148) that can be removed from a remaining portion of the cable seal to reduce an overall volume of the cable seal (the tabs “can be” removed). 
As to claim 41, the tabs “can be” torn.

As to claim 44, the lips have a curved shape (figure 41). 
As to claim 46, the lips are on an exterior of the seal (figures 41-42).
As to claim 47, there are at least two lips. 
As to claim 52, the tabs are unilaterally connected. 
As to claim 53, the tabs are on opposing ends. 
As to claims 54 and 56, the tabs extend along an outer width of the seal.
As to claim 55, if the tabs are removed, the remaining portion is the cable seal.
As to claim 96, the shape is as claimed with the lips on the sides. 
As to claim 97, a Shore hardness range of 20-60 is disclosed with a compression of 15-25% which is significantly near the claimed 10%.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43, 45, 48-51, 57-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claessens in view of US 6,025,557 to Daoud.
Claessens discloses the invention except for the following configurations. It is noted that multiple configurations are claimed for slit locations and therefore it appears the actual slit locations have a lack of criticality and are obvious variants of one another. 
Claim 43: multiple slits and tabs 
Claims 45 and 50-51: lips on interior of the seal partially or all the way
Claim 48: 3 lips 
Claim 49: lips have sealant material 
Claims 57-58: lip in middle 
Claim 59: lip on front/rear 
Daoud discloses perforating and creating slits in multiple locations (abstract). 
It would have been obvious to one having ordinary skill in the art to provide additional perforations in any location, shape or direction as claimed and as taught by Daoud in Claessens in order to properly size and seal an opening for a pre-designed housing opening.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2015/0184777.
US 2015/0219858. 
US 5,959,250. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/            Primary Examiner, Art Unit 2883                                                                                                                                                                                            /Eric Wong/Primary Examiner, Art Unit 2883